Title: William C. Rives to James Madison, 3 February 1829
From: Rives, William Cabell
To: Madison, James


                        
                            
                                My dear sir,
                            
                            
                                
                                    Washington
                                
                                Feb. 3rd 1829.
                            
                        
                         
                        The heavy pressure of some public duties here recently, & the occupation of my mind, at the same
                            time, with some painful circumstances of a private nature, have prevented me from heretofore making my acknowledgments to
                            you for the two interesting letters, with which you favoured me in the course of the last month.
                        I had, previously to the receipt of your last communication, investigated the evidences, (to which you were
                            so kind as to give me references), of Mr. Jefferson’s deliberate & responsible opinions in regard to the powers of
                            Congress for the protection & encouragement of domestic industry. They are certainly both abundant in number
                            & unequivocal in their character. Your remark, on the phrase used by him in his letter to Mr. Giles, shews
                            conclusively that he did not there intend to deny a definite patronage over the interests of
                            agriculture & manufactures, so far as it can be effectuated thro’ the instrumentality of regulations of foreign
                            commerce, & thus reconciles his later & final opinions with those repeatedly avowed by him before,
                            & at the same time, establishes their perfect consistency with the opinions maintained by yourself, under the
                            express qualification, (stated some time ago in your letter to the Editors of the Lynchburg Virginian), that the power
                            claimed is not an indefinite one. It is deeply to be regretted that we have not, in Virginia at
                            present, some impartial press, possessing the general confidence, thro’ which the public mind might be disabused, in
                            regard to this interesting & important question. Mr. Ritchie, you must have observed, when he does not absolutely
                            refuse admission to articles which do not conform to his own creed, pushes them off into an obscure part of his paper,
                            where they never attract the eye of the cursory newspaper-reader. I had seen, with pleasure, the exposure of his own
                            inconsistency on this subject in the Register; & you will perceive, he now gives another evidence of the
                            capricious disrespect with which he can treat the name of Mr. Jefferson, when his purposes require it, by making him the
                            advocate even of prohibitions, (for protection), in 1808, & thus dividing with that venerable authority the odium
                            of the imputed inconsistency. Writing in great haste, I have only time to renew to you the assurances of my profound & grateful
                            respect, & to beg you to offer to Mrs. Madison my best salutations.
                        
                        
                            
                                W C Rives.
                            
                        
                    